 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9

10          MADIHA MINER,                                      CASE NO. C19-1048JLR

11                                  Plaintiff,                 ORDER DIRECTING THE
                    v.                                         CLERK TO TRANSFER THE
12                                                             COMPLAINT TO MS19-0106JLR
                                                               PURSUANT TO THE COURT’S
            UNITED STATES FEDERAL
13                                                             VEXATIOUS LITIGANT ORDER
            GOVERNMENT,                                        AND TO CLOSE THIS MATTER
14
                                    Defendant.
15
            Plaintiff Madiha Miner filed this lawsuit on July 8, 2019. (See Compl. (Dkt. # 1).)
16
     To date, Defendant United States Federal Government (“the Government”) has not
17
     appeared; nor is there any evidence that Ms. Miner has served the Government. 1 (See
18
     generally Dkt.)
19

20          1
              Ms. Miner has filed a notice of appeal concerning the court’s denial of her motion to
     recuse. (See Not. of App. (Dkt. # 15); see also Order Denying Mot. to Recuse (Dkt. # 13).)
21
     Ordinarily, a notice of appeal divests the district court of jurisdiction. See In re Rains, 428 F.3d
     893, 903 (9th Cir. 2005). However, if the order at issue is interlocutory, an appeal is premature
22   and does not transfer jurisdiction to the appellate court. See id. (citing Riggs v. Scrivner, Inc.,


     ORDER - 1
 1          On August 14, 2019, the court entered a vexatious litigant order against Ms.

 2   Miner. See In re Madiha Miner, No. MS19-0106JLR (W.D. Wash.), Dkt # 1; see also

 3   Miner v. Soc. Sec. Admin., et al., No. C19-0821JLR (W.D. Wash.), Dkt. # 21. The

 4   court’s vexatious litigant order is based upon Ms. Miner’s litigation conduct in this

 5   district, which includes the filing of 12 lawsuits in less than four months—eight of which

 6   have already been dismissed. See generally id. In addition, Ms. Miner filed more than

 7   80 motions in her 12 suits. See generally id. The court has either denied or struck all of

 8   Ms. Miner’s motions that it has considered so far, which includes more than 50. See

 9   generally id. The court has already expended substantial judicial resources dealing with

10   Ms. Miner’s lawsuits. See generally id. Thus, to preserve judicial resources and because

11   no defendant has appeared or been served to date, the court will consider Ms. Miner’s

12   complaint in this matter pursuant to the litigation restrictions against her established in its

13   August 14, 2019, vexatious litigant order.

14          Accordingly, the court DIRECTS the Clerk to (1) re-file Ms. Miner’s complaint

15   (Dkt. # 1) in the miscellaneous matter, MS19-0106JR, established pursuant to the court’s

16   //

17   //

18   //

19

20   927 F.2d 1146, 1148 (10th Cir. 1991)). The Ninth Circuit Court of Appeals has repeatedly held
     that it has no jurisdiction to hear an appeal from the district court’s denial of a motion for
     recusal. See, e.g., Baltuff v. United States, 35 F.2d 507 (9th Cir. 1929) (holding that there is no
21
     jurisdiction over an interlocutory order denying a motion for recusal); McColgan v. Lineker, 289
     F. 253 (9th Cir.1923) (same). Accordingly, the court concludes that jurisdiction over this matter
22   remains with this court.


     ORDER - 2
 1   vexatious litigant order, (2) strike all of Ms. Miner’s pending motions in this matter (Dkt.

 2   ## 6-8, 11, 16-20), and (3) administratively close this civil matter.

 3          Dated this 14th day of August, 2019.

 4

 5                                                     A
                                                       JAMES L. ROBART
 6
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
